Citation Nr: 1445153	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to legal recognition as the Veteran's surviving spouse for the purposes of basic eligibility to VA death benefits, to include death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from July 1973 to July 1976; he died in October 2009.  The appellant claims to be the surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal is within the jurisdiction of the RO in Houston, Texas, and this is from where it arises.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1978.  

2.  The Veteran and the appellant were legally divorced in Texas in February 2001; they were both residents of Texas, with bona fide domicile therein, at the time of the divorce judgment.  

3.  The Veteran entered into a subsequent and valid marriage with another individual in October 2006; there is no indication that this marriage was terminated prior to the Veteran's death in October 2009.  




CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse have not been met. 38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, the appellant in this case is not an eligible claimant with respect to death benefits, to include death pension benefits, based on the Veteran's service.  As described in detail below, the appellant is not the surviving spouse of the Veteran and thus does not have standing to pursue the merits of a claim for entitlement to death pension benefits.  

Thus, because the application of the law is dispositive of the claim (because the appellant does not have legal standing to pursue the claim (i.e. no legal basis for the claim)), no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

The record indicates that the Veteran died in October 2009 as a result of a traumatic motor vehicle accident.  He was in receipt of nonservice-connected pension benefits at this time; however, he was not in receipt of service-connected compensation benefits for any disability.  The appellant has come forth with her current claim alleging that, at the time of the Veteran's death, she was married to the Veteran, that she has not remarried, and hence, that she should be considered as the surviving spouse for the purposes of eligibility to VA benefits.  

A marriage certificate is of record, and the Veteran and the appellant were legally married in May 1978.  It does appear, however, that this marriage was legally terminated by divorce in February 2001.  Indeed, a certification and docket report from the Polk County, Texas Clerk of Court establishes that a divorce decree was specifically entered by a Judge in the State of Texas in February 2001.  That is, a petition for a divorce was filed and allowed in accordance with the laws of that state.  The evidence further indicates, and it is not contended otherwise, that the Veteran and the appellant resided in Texas at the time of the granting of the divorce judgment by the state court.  

The appellant's argument is, essentially, that her divorce was never finalized with the Veteran.  She does not contend that she cohabitated with him at any time proximate to his death, and simply states her affirmation that her marriage was not officially terminated by the State of Texas.  Her only support for this argument comes from unsubstantiated testimony, and she has provided no evidence contrary to the official records from the state court which contradict her assertion.  

Of note, there is evidence of record that the Veteran entered into a marriage with another woman in October 2006, and that this individual had also petitioned VA to be recognized as the Veteran's surviving spouse.  That matter has not been appealed; however, the certificate of marriage does reflect that this other individual married the Veteran in October 2006, and there is no indication that this marriage was terminated by legal process prior to the Veteran's death.  

For VA benefits purposes, a "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

To be recognized as the Veteran's "surviving spouse" for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a Veteran at the time of the Veteran's death.  The appellant must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  In addition, to be recognized as a surviving spouse, a claimant cannot have remarried since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53. 

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The United States Court of Appeals for Veterans Claims (Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

With regard to VA's ability to accept evidence of divorce, it is noted that the validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2013). Moreover, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Unites States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Essentially, there is no merit to the appellant's claim that she is the surviving spouse of the Veteran.  The appellant does not allege that cohabitation had occurred in the years prior to the Veteran's death, stating merely that she lived with the spouse "off and on" until roughly the year 2000 (i.e. prior to the decree of divorce).  The state records document that a divorce was granted in February 2001, and there is no evidence of reconciliation or a remarriage between the appellant and the Veteran occurring after that fact, nor is there reason to doubt the validity of the Texas divorce judgment.  Quite the contrary, the Veteran entered into a second marriage with a person other than the appellant several years after his divorce from the appellant, and there is no indication that such a marriage suffered from an impediment of any kind.  Indeed, the February 2001 divorce decree and court judgment are by all accounts valid, and both the appellant and the Veteran had a bona fide domicile within the State of Texas at the time the divorce was enacted.  As such, the Board must conclude that the divorce was valid and that the Veteran and the appellant were not married for over an eight-year period prior to his death in October 2009.  As this is the case, the appellant is not the Veteran's surviving spouse and is not entitled to act as such in the pursuit of VA benefits.  


ORDER

Entitlement to legal recognition as the Veteran's surviving spouse for the purposes of basic eligibility to VA death benefits, to include death pension benefits, is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


